DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-4, 6-16 and 18-20 in the reply filed on March 22, 2022 is acknowledged.
Claims 5 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 22, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 contains the limitation “for example a spider silk polypeptide or a wool polypeptide.” It is unclear if this limitation is a positive recitation of required elements or if the limitation is intended as a non-limiting example of possibilities. In efforts to further the prosecution the limitation will be interpreted as a non-limiting example. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 20080107822 to Selwyn.
Regarding Claims 1-4, 6, 9-12
Selwyn teaches a method for treating a substrate, comprising providing a substrate, providing a monomer to be affixed to the substrate, and subjecting the substrate and monomer to reactive species from a plasma generated by an atmospheric plasma apparatus until the monomer polymerizes as a coating and affixes to the substrate (Selwyn, abstract, paragraph [0022], paragraph [0056]). Selwyn teaches that the monomer components may include biomaterials such as fatty acids (Id., paragraph [0039]). Selwyn teaches that the plasma chamber comprises a pressure between 600 and 800 Torr which is within the claimed range of 500 and 1000 Torr (Id., paragraph [0055]).  Selwyn appears to teach that the substrate is placed outside the plasma generating electrical field of the plasma apparatus but in communication with reactive species generated in the plasma, the reactive species facilitating the bonding of the substrate to the biomaterial (Id., paragraph [0058], fig. 1). Selwyn teaches that the substrate is fed into the plasma-generating electrical field of plasma apparatus such that the materials bond together (Id.,). Selwyn teaches that the substrate is a textile with a sheet or planar form such as a polyester or silk woven textile and the film is deposited at a thickness of 50nm or greater which overlaps the claimed range of between 1 nm and 1mm (Id., paragraph [0032], [0067]). In the event it is shown that Selwyn does not disclose the claimed invention, including the claimed ranges, with sufficient specificity, the invention is obvious because Selwyn discloses the claimed constituents and discloses that they may be used alternatively or in combination, and Selwyn discloses each of the ranges which substantially overlap with the claimed ranges, to successfully practice the invention of Selwyn based on the totality of the teachings of Selwyn.    

	
Regarding Claim 9
Regarding the biomaterial being affixed to the substrate by a covenant bond, although the prior art does not disclose that the bonds are covenant, the claimed properties are deemed to naturally flow from the structure in the prior art since the Selwyn reference teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  

Regarding Claim 12
Regarding the biomaterial being affixed in varying thicknesses in a discontinuous layer, subjecting to reactive species, and resulting in a polymerized layer having varying topology, although the prior art does not disclose the exact structure of the coating, the claimed properties are deemed to naturally flow from the structure in the prior art since the Selwyn reference teaches an invention with a substantially similar structure and chemical composition as the claimed invention. For example, the coating of a woven fabric structure would necessarily result in varying thicknesses and discontinuous deposition comprising regularly spaced perforations/ web structure.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  

Claim(s) 7-8, 15-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Selwyn as applied to claims 1-4, 6 and 9-12 above, in view of US Pub No. 2012/0252294 to Leimer.
Regarding Claims 7-8, 15-16 and 18-20
	The limitations of the claims have been set forth above. Selwyn does not appear to teach that the biomaterial is a mixture of polypeptides. However, Leimer teaches  a coating for textiles comprising silk protein comprising polypeptides characteristic of a silk protein type which necessarily comprises sericin and fibroin polypeptides(Id., abstract, paragraph [0045]). Leimer teaches that said coating composition provides improved feel, UV-blocking, antimicrobial and self-cleaning properties (Id., paragraphs [0009] and [0013]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to perform the coating method of Selwyn and to include the coating composition of Leimer, motivated by the desire to form a conventional coated textile with improved U-blocking, antimicrobial, self-cleaning and haptic properties.

Regarding Claim 20
The limitations of the claims have been set forth above. Regarding the biomaterial being affixed in varying thicknesses in a discontinuous layer, subjecting to reactive species, and resulting in a polymerized layer having varying topology, although the prior art does not disclose the exact structure of the coating, the claimed properties are deemed to naturally flow from the structure in the prior art since the Selwyn reference teaches an invention with a substantially similar structure and chemical composition as the claimed invention. For example, the coating of a woven fabric structure would necessarily result in varying thicknesses and discontinuous deposition comprising regularly spaced perforations/ web structure.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Selwyn as applied to claims 1-4, 6 and 9-12 above, in view of “Bio-based conductive composites: Preparation and properties of polypyrrole (PPy)-coated silk fabrics” to Cucchi. 
Regarding Claims 13-14
	Selwyn does not teach integrating microelectronic devices, sensors or circuits into the polymerized layer. However, Cucchi teaches integrating selected doping defining an electrically conductive path into a polymerized coating (Cucchi, abstract). Cucchi teaches that substrates coated with said doped coating exhibited a protective effect against thermal degradation and are suitable in forming smart textiles and innovative bio-based conductive composites for biomedical end uses (Id.). It would have been obvious to one of ordinary skill in the  art at the time the invention was made to perform the method of Selwyn, and to integrate selected doping defining an electrically conductive path, as taught by Cucchi, motivated by the desire to improve thermal degradation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786